Title: To George Washington from Robert Adam, 13 January 1774
From: Adam, Robert
To: Washington, George



Dear Sir
[c.13 January 1774]

I am favoured with yours, as Also for Mr Young which I have delivered him; he seems Satissfyed with your proposal and senceable that he will save more than he Could in Such a place as Bladensburgh from the Wages he had there, And now waits upon you himself—I have Dropt two lines to the Doctr desereing to let me know if there was any particular reason for his leaveing his Employ when I receive an Answer I shall Comunicate it to you.
In regard to the duty if it was petitioned for to be local Im doutfull some dificulty would Arise in transporting Rum from on[e] district to another by which it might Injure the trade of the Other Rivers in the Same way we are Situated with Maryland it is Coustoomary to transport Rum from One District to Another with a permitte, that, it has been Legally entered & paid the duty Suppose this District was exempted from duty & that sum made good in the manner proposed, Any Rum transported from this River to any other the permitte could Only express that it had been entered but no duty paid, it must therefore be Subject to the duty if carryed to any other district, or be Runn in to these Rivers in the same manner it is from Maryland here, And this Im Affraid would be too much the Case, but were there no inconveniences of this kind Im Certain the Mode proposed would Raise a larger Sum than is at present Colected at the Office, and was it possible to have the Tax made Generall Im Confident it would Raise more than is at present Colected from all the Offices but this might be better Acertained upon a further enquiry Should the Plan proposed not take it might be the means of introduceing some other wc. might answer the same purpose I wish some thing Effectuall could be done, its both a pity & a Shame that this River & Countray Around Should be so Eftually debared from Carrying on a Trade that must benifite

allmost every Individual and its Natural Channel should be from the West Indies here, and not the Round about way from Philadelphia here at Second hand, I am in hopes some plan may be falln on for our Relief And I hope you will Interest your self in our behalf till we may be perseverence perhaps gain some Relief. I am Sir Your Most Humb: Servant

Robert Adam

